Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art(s) cited by the Examiner and/or by the Applicant fails, singularly or in combination, to teach or suggest the following limitations in independent claims 23 and 33:
“
a plurality of antennas configured to each transmit a combined audio signal;
an encoder configured to encode a data symbol and a pilot symbol based on a first diversity technique;
a synchronization transformer configured to transform a synchronization signal based on a second diversity technique; and
a plurality of converters each in communication with the encoder, the synchronization transformer, and one of the plurality of antennas, wherein each of the plurality of converters is configured to combine the encoded data symbol, the encoded pilot symbol, and the transformed synchronization signal into the combined audio signal, and transmit, based on the first diversity technique, the combined signal on one or more of the plurality of antennas.
”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632